DETAILED ACTION
This office action is in response to an amendment filed 8/11/2022 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are directed to newly amended language, which is addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salemizadeh (WO2011/017241) in view of Ladden et al. (US 2016/0171439) (hereinafter Ladden).

In regard to claim 1, Salemizadeh discloses a method of assessing the condition of a delivered product [¶0002; package handling and monitoring during shipment and delivery of the packages. ¶0013; monitoring and analyzing the physical condition of packages being shipped. ¶0016-¶0017; parcel is scanned at each processing, sorting, or distribution point during the delivery process] comprising: 
	receiving one or more baseline electronic images of the product created prior to delivery of the product from a sender to a recipient [¶0017-¶0018;  Package 100, in this example, has six sides identified as A, B, C, D, E, F, and each of these sides is defined in relation to each other. For example, from this perspective, face A is the front side, face B is the left side, face C is the back side, face D is the right side, face E is the top, and face F is the bottom. Each of these faces will be scanned and stored as an image from a scanner camera. ¶0030; parcel is received and scanned at a first parcel scanner (step 305). The first scanner can be a six-sided tunnel scanner, and the scan produces a plurality of images, typically six images representing each of the six sides of the parcel, that are stored by the scanner. ¶0024]; 
	generating a baseline photogrammetry model of the product based on the one or more baseline electronic images [¶0017; system assigns a side designator to each of the scanned images that can be stored as side-identification information. The system creates a 3D model of the surface images and registers the designated sides to the corresponding sides of the 3D model, e.g., the top surface image is registered as the top surface of 3D model. In various embodiments, the first 3D model created by the system for a specific parcel is designated as the baseline model and thereafter used to indicate the original condition of the package. Each subsequent 3D model created by the system for the said package can be programmatically compared to the baseline model for variation indicating physical alteration or damage to the package. ¶0023. ¶0030-¶0033; scanner produces a 3D model from the images... 3D model produced or determined by the scanner... 3D model from the images using the side-identification information (step 320), or receives it from the scanner. Producing the 3D model can include stitching together the images using the side identification information, normalizing the size or dimensions of the model, or other tasks]; 
	receiving one or more recipient electronic images of the product created after delivery of the product to the recipient [¶0027; parcel scanner 210 scans a parcel into, for example, six images. The six images are sent to the server system 230. This system reconstructs a 3D model of the parcel, reorients the model to the base orientation, and stores the model as the current 3D model. ¶0016; The parcel scanner, which can be implemented using known scanners such as those described in the patents incorporated above, scans each parcel as it moves or is transported through the system. Preferably, the parcel is scanned at each processing, sorting, or distribution point during the delivery process. ¶0017-¶0018. ¶0030]; 
	generating a recipient photogrammetry model of the product based on the one or more recipient electronic images [¶0027; parcel scanner 210 scans a parcel into, for example, six images. The six images are sent to the server system 230. This system reconstructs a 3D model of the parcel, reorients the model to the base orientation, and stores the model as the current 3D model. ¶0030-¶0033]; 
	comparing the baseline photogrammetry model to the recipient photogrammetry model to determine whether the product has been damaged [¶0027-¶0028; If this parcel had been previously modeled, for example at parcel scanner 205, then the system will compare the new model with one or more already stored prior 3D models. The comparison looks for differences in the model, for example within a predetermined variance. If there is a difference in the model's shape, this could signify physical damage. If there is a difference in images such as variation in pixel intensities forming a pattern, this could signify something like water damage. If there is a difference in edges, this could signify tampering. ¶0037-¶0043; server compares the current model with the prior stored model (step 345)... server determines if any differences between the current model and the prior model exceed predetermined values for acceptable change (step 350). These differences can indicate changes in the state of the parcel...  produce a report of where and what kind of damage is occurring to parcels in transit. Fig.3]; 
	identifying the product has been damage [¶0027; comparison looks for differences in the model, for example within a predetermined variance. If there is a difference in the model's shape, this could signify physical damage]; 
	analyzing one or more intermediary models of the baseline photogrammetry model to determine a time duration associated with the damage [¶0036-¶0037; server determines if there are prior stored images and/or models corresponding to the parcel identifier (step 335)... the server finds prior stored images or models corresponding to the parcel identifier, the server compares the current model with the prior stored model (step 345). In various embodiments, the server can compare the current model with the most recent stored model, or with multiple stored models, to determine changes in the model from the stored model to the current model. Of course, comparison with the most recent stored model will yield the most information about when and where any damage or distortion may have occurred]; 
	detecting liability associated with the damage, based on analyzing the one or more intermediary models [¶0036-¶0037; server determines if there are prior stored images and/or models corresponding to the parcel identifier (step 335)... the server finds prior stored images or models corresponding to the parcel identifier, the server compares the current model with the prior stored model (step 345). In various embodiments, the server can compare the current model with the most recent stored model, or with multiple stored models, to determine changes in the model from the stored model to the current model. Of course, comparison with the most recent stored model will yield the most information about when and where any damage or distortion may have occurred. ¶0039-¶0043; report of where and what kind of damage is occurring to parcels in transit].
	Salemizadeh does not explicitly disclose determining if the recipient has accepted the package. However Ladden discloses, 
	a method of assessing the condition of a delivered product [¶0132; assist in delivery management operations for tracking the condition and successful delivery of an item or a group of items] comprising: 
	receiving one or more baseline electronic images of the product created prior to delivery of the product from a sender to a recipient [¶0119; the images received in the beginning of the shipment. ¶0135-¶0137; Inspection or status checks (e.g., 208) can occurs at each transition in a delivery route. For example, inspection or status checks can occur at pick-up at the manufacturer... at block 208, during delivery events (e.g., delivery transitions) in a shipment, the system can require delivery personnel (e.g., carrier) input information relating to each item in the shipment manifest that indicates a status of each item. In these embodiments, the system may require the carrier to take individual photos or videos of each item. ¶0099-¶0100]
	comparing the baseline photogrammetry model to the recipient photogrammetry model to determine whether the product has been damaged [¶0126-¶0128; tracking component 104D and inspection component 104E can use an image analyzer to display images from inspection information 102B side by side with previous inspection information images and note differences in the items...  image analysis to detect damage on an item. The image analysis can display a damage score indicative of how substantial the damage is. The damage score displayed by the reporting component can use a threshold value to perform a variety of different actions including noting that an item needs to be fixed or indicating that the damage is minimal and requesting information on what a response should be. ¶0137; during delivery events (e.g., delivery transitions) in a shipment, the system can require delivery personnel (e.g., carrier) input information relating to each item in the shipment manifest that indicates a status of each item. In these embodiments, the system may require the carrier to take individual photos or videos... system may include image analysis components to detect any damages in items or differences between prior images. ¶0128. ¶0099-¶0102]; 
	detecting liability associated with the damage, based on analyzing the one or more intermediary models [¶0100-¶0102; inspection component 104E can be configured to process image information on goods and/or packing to automatically identify damage to goods in transit. ¶0126-¶0128; receiving a video of the item from a 360° view to calculate damage information by comparing the video to a video taken when the item was in perfect condition before being shipped out... after an item is detected as being damaged, the inspection component 104E may be configured to receive the images and information relating to each item during the delivery. The images can indicate any type of damage to an item that occurred before being delivered and signed off by a customer. The information about each item indicates what stage of delivery the item is in, including location, and what damages occurred during shipment. ¶0137; cameras may be connected to the system, and the system may include image analysis components to detect any damages in items or differences between prior images]; and 
	determining if the recipient has accepted the package [¶0213-¶0214; application accepts a signature from the customer as an input to confirm that the customer has accepted the delivery, although other forms of acceptance (e.g., a PIN, a passphrase, etc.) are possible. ¶0138;  final status check at 208 to ensure that no damage has occurred to the goods in transit and to verify that the goods match the customer's expectations. In some embodiments, part of the status check at the final destination can include in-place delivery status check].
	As noted above, Salemizadeh discloses a system for parcel monitoring and analysis. Prior to shipment from a first point to a second point along a shipping route, a parcel scanner at the first point acquires multiple images of a parcel (i.e. a "product"). These images are used to form a baseline 3D model representing the condition of the parcel prior to shipment from the first point to the second point. When the parcel is delivered to the second point (and thus the second point is a "recipient" of the parcel), the parcel is again scanned by a parcel scanner at the second point in order to capture images of the parcel's surfaces after being delivered from the first point. A current 3D model of the parcel representing the parcel's condition at the second point is generated from the images captured at the second point. The current 3D model is compared to the baseline 3D model in order to determine whether the parcel's condition has changed wherein damage/tampering of the parcel can be determined through said comparison. Instead of comparison with the original model, the current model may be compared with multiple prior ("intermediary") models wherein information about where and when any damage is determined. 
	With respect to the limitation of "analyzing one or more intermediary models of the baseline photogrammetry model to determine a time duration associated with the damage...", the specification never uses the word "time duration", although the specification does have support for determining a time of damage along a shipping chain (¶0058: "the time in the chain of custody of the product where the damage occurred", ¶0047: "time at which the damage first appeared") and the claimed "time duration" is therefore interpreted as such. Although Salemizadeh does not use the word "time", Salemizadeh explicitly states that it is determined "information about when and where" any damage occurs based on comparison of the prior 3D models with the current model. The examiner notes that as the system of Salemizadeh determines "when" the damage occurs, Salemizadeh inherently discloses determining a "time duration associated with the damage", as time is an inherent and necessary part of measuring "when" an event occurs. That is, the instant application's specification defines a time of damage as a time along a supply chain when damage occurs and one of ordinary skill in the art would appreciate that as the system of Salemizadeh determines the "when and where" of the damage based on comparison of current and prior models, the claimed "time duration" would inherently be determined as part of the "when" information. 
	With respect to the limitation of "detecting liability associated with the damage, based on analyzing the one or more intermediary models", the specification describes determining where along a supply chain damage is first indicated in order to determine the liable party. One of ordinary skill in the art would recognize this is what Salemizadeh is describing by stating "information about when and where" any damage occurs based on comparison of the prior 3D models with the current model. As the system of Salemizadeh determines "where" the damage occurs among multiple points along a shipping chain, it is inherent that as the system can determine which of the points along the chain is "liable". One of ordinary skill in the art would appreciate that as the system of Salemizadeh determines the "when and where" of the damage based on comparison of current and prior models, by determining "where" among multiple distinct points along a shipping chain damage occurs, Salemizadeh renders obvious detecting "liability associated with the damage". Ladden also discloses this limitation, as Ladden discloses comparing current images to prior/original images in order to determine where/when damage occurs along a supply chain. 
	Ladden discloses a delivery management system for shipments along a supply chain, similar to Salemizadeh. Ladden discloses capturing images along multiple points along a supply chain and comparing the images captured at each point to previously captured images. Specifically, images of the product captured prior to shipment are compared to images captured at different stages along a supply chain wherein by comparing images to prior/originally captured images, the location/time the damage occurred along the supply chain is determined. Ladden further discloses that an input interface can allow for a user to confirm/refuse delivery of an item and thus the system can determine if a product was accepted and at what quality. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Salemizadeh with the determination of whether the recipient has accepted the package as disclosed by Ladden in order to allow for improved reporting and handling of item deliveries [Ladden ¶0128, ¶0168, ¶0213-¶0230]. As disclosed by Ladden, allowing a customer to accept/refuse an order and providing an input interface allows for better communication of delivery status and damage information between a sender and a recipient. 

In regard to claim 4, Salemizadeh in view of Ladden discloses the method of claim 1. Salemizadeh in view of Ladden further discloses
 	wherein said comparing indicates that the product has not been damaged [Salemizadeh ¶0050; determination may be made as to whether the group of package(s) have no quality issues or have a low number of quality issues falling within an acceptable level. Ladden ¶0148; updated images, videos, and/or text associated with the in-transit goods are communicated at 416 showing that the goods are undamaged and verified. Ladden ¶0137; each delivery event triggers a status check cycle (at 208). If the shipped goods are intact and verified (i.e., not damaged)], and further comprising validating delivery of the product to the recipient [Ladden ¶0030;  validation requiring customer certification of an undamaged delivery area. Ladden ¶0108; validate delivery information and/or integrity of the items, and to alert the carrier/delivery personnel and optionally the customer of validated deliveries].
	See claim 1 for motivation to combine. 

In regard to claim 5, Salemizadeh in view of Ladden discloses the method of claim 1. Salemizadeh in view of Ladden further discloses, 
	wherein said comparing indicates that the product has been damaged [Salemizadeh ¶0027;  The comparison looks for differences in the model, for example within a predetermined variance. If there is a difference in the model's shape, this could signify physical damage. Ladden ¶0137; cameras may be connected to the system, and the system may include image analysis components to detect any damages in items or differences between prior images. If the item has damage, process 200 continues at 212 with triggering of a report], and further comprising transmitting an alert to the sender [Ladden ¶0108; alert the carrier/delivery personnel and optionally the customer of validated deliveries and any damages relating to delivery items. Ladden ¶0125; if an item were damaged, the inspection component 104E can be configured to alert any one or more of the customer, the retailer, the carrier, the manufacturer, the customer service desk, and the carrier's supervisor about the damage. Ladden ¶0137].
	See claim 1 for motivation to combine. 

In regard to claim 6, Salemizadeh in view of Ladden discloses the method of claim 1. Salemizadeh in view of Ladden further discloses 
	wherein the product is delivered from the sender to the recipient along a delivery chain that includes at least first and second legs, the product being handled by a first shipper for the first leg and being handled by a second shipper for the second leg [Salemizadeh ¶0024; scanners 205 and 210 are geographically separate, such as at separate parcel distribution hubs. In this example, assume that a parcel 240 is processed first at parcel scanner 205, and subsequently as parcel scanner 210. Of course, there may be more than two connected parcel scanners in various embodiments, and the parcel may be scanned at more than two of them. Ladden ¶0095-¶0096; each segment of a delivery route from pick-up at a manufacturer to delivery and placement at a customer location], and further comprising: 
	receiving one or more intermediate electronic images of the product created after the product has completed the first leg and before the product has begun the second leg [Salemizadeh ¶0027; parcel scanner 210 scans a parcel into, for example, six images. The six images are sent to the server system 230. This system reconstructs a 3D model of the parcel, reorients the model to the base orientation, and stores the model as the current 3D model. Salemizadeh ¶0016; The parcel scanner, which can be implemented using known scanners such as those described in the patents incorporated above, scans each parcel as it moves or is transported through the system. Preferably, the parcel is scanned at each processing, sorting, or distribution point during the delivery process. Salemizadeh ¶0017-¶0018, ¶0030. Ladden ¶0135-¶0137; Inspection or status checks (e.g., 208) can occurs at each transition in a delivery route. For example, inspection or status checks can occur at pick-up at the manufacturer, transit to a freight distribution center, at transitions within the freight distribution center, on delivery routes, transit to a delivery location, at a customer site, and in-place deliver, among other options... system may include image analysis components to detect any damages in items or differences between prior images. Ladden ¶0099-¶0100, ¶0215, ¶0131];
	generating an intermediate photogrammetry model of the product based on the one or more intermediate electronic images [Salemizadeh ¶0037;  If the server finds prior stored images or models corresponding to the parcel identifier, the server compares the current model with the prior stored model (step 345). In various embodiments, the server can compare the current model with the most recent stored model, or with multiple stored models, to determine changes in the model from the stored model to the current model]; and 
	comparing the baseline photogrammetry model to the intermediate photogrammetry model to determine which of the first and second shippers is responsible for damage to the product [Salemizadeh ¶0036-¶0037; server determines if there are prior stored images and/or models corresponding to the parcel identifier (step 335)... the server finds prior stored images or models corresponding to the parcel identifier, the server compares the current model with the prior stored model (step 345). In various embodiments, the server can compare the current model with the most recent stored model, or with multiple stored models, to determine changes in the model from the stored model to the current model. Of course, comparison with the most recent stored model will yield the most information about when and where any damage or distortion may have occurred. Salemizadeh ¶0039-¶0043; report of where and what kind of damage is occurring to parcels in transit. Ladden ¶0100-¶0102; inspection component 104E can be configured to process image information on goods and/or packing to automatically identify damage to goods in transit. Ladden ¶0126-¶0127; receiving a video of the item from a 360° view to calculate damage information by comparing the video to a video taken when the item was in perfect condition before being shipped out... after an item is detected as being damaged, the inspection component 104E may be configured to receive the images and information relating to each item during the delivery. The images can indicate any type of damage to an item that occurred before being delivered and signed off by a customer. The information about each item indicates what stage of delivery the item is in, including location, and what damages occurred during shipment. Ladden ¶0137; cameras may be connected to the system, and the system may include image analysis components to detect any damages in items or differences between prior images].
	See claim 1 for elaboration on the combination of Salemizadeh and Ladden. See claim 1 for motivation to combine. 

In regard to claim 7, Salemizadeh in view of Ladden discloses the method of claim 1. Salemizadeh further discloses  wherein: 
	a plurality of the baseline electronic images show the product from different sides [¶0030; parcel is received and scanned at a first parcel scanner (step 305). The first scanner can be a six-sided tunnel scanner, and the scan produces a plurality of images, typically six images representing each of the six sides of the parcel, that are stored by the scanner. ¶0025; Each of the parcel scanners has at least one camera (or other imaging device), and will typically have four to six cameras so that all six sides of the parcel can be scanned without manipulating the parcel. Of course, fewer cameras can be used if the parcel or cameras are moved so that all sides of the parcel are scanned. ¶0018. Fig.3. ¶0016; parcel is scanned at each processing, sorting, or distribution point during the delivery process]; 
	a plurality of the recipient electronic images show the product from different sides [¶0030; parcel is received and scanned at a first parcel scanner (step 305). The first scanner can be a six-sided tunnel scanner, and the scan produces a plurality of images, typically six images representing each of the six sides of the parcel, that are stored by the scanner. ¶0025; Each of the parcel scanners has at least one camera (or other imaging device), and will typically have four to six cameras so that all six sides of the parcel can be scanned without manipulating the parcel. Of course, fewer cameras can be used if the parcel or cameras are moved so that all sides of the parcel are scanned. ¶0018. Fig.3. ¶0016; parcel is scanned at each processing, sorting, or distribution point during the delivery process]; and 
	the baseline photogrammetry model and the recipient photogrammetry model are both three-dimensional models [¶0027-¶0028; reconstructs a 3D model of the parcel, reorients the model to the base orientation, and stores the model as the current 3D model... compare the new model with one or more already stored prior 3D models. ¶0016-¶0017; creates one or more three-dimensional (3D) models of a parcel using images from a parcel scanner... first 3D model created by the system for a specific parcel is designated as the baseline model and thereafter used to indicate the original condition of the package. Each subsequent 3D model created by the system for the said package can be programmatically compared to the baseline model for variation indicating physical alteration or damage to the package].

In regard to claim 8, this claim is drawn to a computer system including instructions stored on memory and one or more processors connected to said memory wherein when the one or more processors execute said instructions the system performs the method of claim 1 wherein claim 8 contains the same limitations as claim 1 and is therefore rejected upon the same basis. Salemizadeh additionally discloses the system can be implemented via a processor executing instructions stored on memory in ¶0025-¶0026, ¶0045 and claim 11.

In regard to claim 11, this claim is drawn to a computer system that performs the method of claim 4 wherein claim 11 contains the same limitations as claim 4 and is therefore rejected upon the same basis. 

In regard to claim 12, this claim is drawn to a computer system that performs the method of claim 5 wherein claim 12 contains the same limitations as claim 5 and is therefore rejected upon the same basis. 

In regard to claim 13, this claim is drawn to a computer system that performs the method of claim 6 wherein claim 13 contains the same limitations as claim 6 and is therefore rejected upon the same basis.

In regard to claim 14, this claim is drawn to a computer system that performs the method of claim 7 wherein claim 14 contains the same limitations as claim 7 and is therefore rejected upon the same basis. 

In regard to claim 15, this claim is drawn to a computer program product including a computer readable storage media including program instructions thereon that when executed performs the method of claim 1 wherein claim 8 contains the same limitations as claim 1 and is therefore rejected upon the same basis. Salemizadeh additionally discloses the system can be implemented via instructions stored on memory in ¶0025-¶0026, ¶0045 and claim 11.

In regard to claim 18, this claim is drawn to a computer program product that performs the method of claim 4 wherein claim 18 contains the same limitations as claim 4 and is therefore rejected upon the same basis. 

In regard to claim 19, this claim is drawn to a computer program product that performs the method of claim 5 wherein claim 19 contains the same limitations as claim 5 and is therefore rejected upon the same basis. 

In regard to claim 20, this claim is drawn to a computer program product that performs the method of claim 6 wherein claim 20 contains the same limitations as claim 6 and is therefore rejected upon the same basis.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salemizadeh (WO2011/017241) in view of Ladden (US 2016/0171439) in view of Richman et al. (US 9,609,288) (hereinafter Richman).

In regard to claim 2, Salemizadeh in view of Ladden discloses the method of claim 1. Neither Salemizadeh nor Ladden explicitly disclose wherein said comparing is performed by a cognitive system trained with a plurality of input samples of baseline/recipient photogrammetry model pairs, each baseline/recipient model pair being selectively associated with either a damaged condition or a not damaged condition. However Richman discloses,
	wherein said comparing is performed by a cognitive system [column 21, lines 30-40;  one or more machine learning models, such as support vector machines, k-means clustering, neural networks, and so on. column 17, lines 28-31; automatically classify (e.g., using visual classifiers, computer vision algorithms) damage seen in the real-world information. column 31, lines 12-20;  system can utilize a support vector machine (SVM) to train the visual classifier] trained with a plurality of input samples of baseline/recipient photogrammetry model pairs, each baseline/recipient model pair being selectively associated with either a damaged condition or a not damaged condition  [Fig.7, column 30, line 28 through column 31, line 41; datasets can include sensor information describing undamaged areas of rooftops, and/or sensor information describing damaged areas of rooftops. The datasets can further include sensor information describing the same rooftops prior to being damaged (e.g., a before and after image of hail damage)... datasets can be labeled according to specific damage illustrated... system trains visual classifier using the obtained dataset (block 704). The system can use supervised, or unsupervised, training techniques to train the visual classifier... system can utilize a support vector machine (SVM) to train the visual classifier. The system can obtain labeled datasets (e.g., the datasets can indicate whether the rooftop is damaged), and the system can generate models describing features that characterize the sensor information as including damage.. system can determine a difference between the images (e.g., the system can process a before and after image to be oriented from a same perspective, correct for exposure, depth of field, lens effects, and can determine a difference in the images). The difference can be used when discriminating between features that inform hail damage].
	As disclosed by Richman, a cognitive system such as a support vector machine or a neural network is used as part of a visual classifier. As noted above and as shown in Fig.7, the system receives sensor datasets wherein a dataset can be formed by a first image captured before any damage (i.e. "baseline" data) and a second image captured after a period in time (similar to the claimed "recipient" data or the "current" model of Salemizadeh). Richman further discloses that the dataset may be associated with a label indicating whether the dataset represents a damaged object or an undamaged object. The labeled datasets are used to train a visual classifier in order to improve damage detection by the visual classifier. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Salemizadeh in view of Ladden with the trained cognitive system as disclosed by Richman in order to provide a highly accurate visual classifier that can provide automatic identification and classification of damage [Richman column 30, lines 29 through column 31, lines 16]. As disclosed by Richman, using machine learning is advantageous in detecting damage, as they allow visual classifiers that automatically detect damage to improve detection accuracy over time.

In regard to claim 9, this claim is drawn to a computer system that performs the method of claim 2 wherein claim 9 contains the same limitations as claim 2 and is therefore rejected upon the same basis. 

In regard to claim 16, this claim is drawn to a computer program product that performs the method of claim 2 wherein claim 16 contains the same limitations as claim 2 and is therefore rejected upon the same basis. 

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salemizadeh (WO2011/017241) in view of Ladden (US 2016/0171439) in view of Floyd (US 10,593,109).

In regard to claim 3, Salemizadeh in view of Ladden discloses the method of claim 1. Neither Salemizadeh nor Ladden explicitly disclose wherein the baseline photogrammetry model is part of a blockchain record and further comprising adding the recipient photogrammetry model to the blockchain record. However Floyd discloses,
	wherein the baseline photogrammetry model is part of a blockchain record [column 6, lines 25-30; baseline data is data representing undamaged properties and may be used for identifying damage. The baseline data may include previously captured image data, video data, and/or characteristics of the property (e.g., dimensions). column 7, lines 60-66; the blockchain may include blocks storing baseline data and/or other data associated with undamaged properties. column 7, lines 30-34; device may be configured to stitch or combine image data from the drone or drones together to generate a graphical three dimensional (3D) model of the property] and further comprising adding the recipient photogrammetry model to the blockchain record [column 21, lines 30-54; (iv) stitching and/or aggregating 1008 images of each damaged properties, the images being collected by two or more autonomous drones; (v) hashing 1010 the images or file links, and timestamps; and/or (vi) creating 1012 a new block with the hashed information, and adding the new block to a blockchain ledger associated with a damaged property. column 14, lines 1-4; aggregated damage data may include a 3D model. column 28, lines 1-5; generate a three dimensional (3D) model of the first property using the plurality of images and store the 3D model in the block of the blockchain].
	As disclosed by Floyd, cameras can be used to captured images of a product at an initial time and at a later time in order to determine if damage occurs to said product. As noted above, 3D models may be generated from camera data wherein the 3D models can be stored in a blockchain. As noted above, baseline data may be stored in a blockchain and when current data compared to baseline data indicates damage, a 3D model of the damage may be added to the blockchain. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Salemizadeh in view of Ladden with the blockchain as disclosed by Floyd in order to maintain a secure historical record of damage to the product [Floyd column 2, lines 32-44, column 7, line 35 through column 8, line 35, column 9, lines 13-22]. As disclosed by Floyd, blockchains provide increased security and trust for stored damage/baseline data by ensuring the stored data is accurate and has not been modified since storage in the blockchain. 

In regard to claim 10, this claim is drawn to a computer system that performs the method of claim 3 wherein claim 10 contains the same limitations as claim 3 and is therefore rejected upon the same basis.

In regard to claim 17, this claim is drawn to a computer program product that performs the method of claim 3 wherein claim 17 contains the same limitations as claim 3 and is therefore rejected upon the same basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        September 30, 2022